Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 27, 1974 which adopted and affirmed a referee’s decision sustaining the Industrial Commissioner’s revised initial determination that the claimant was ineligible to receive benefits effective December 13, 1971 through December 19, 1971 because claimant received vacation pay from his employer for that period (Labor Law, § 591); charging claimant with an overpayment of $75 in benefits ruled to be recoverable; and holding that claimant wilfully made false statements to obtain benefits by reason of which a forfeiture of eight effective days was imposed as a penalty on reduction of future benefits (Labor Law, § 594). The sole question on this appeal is whether there is substantial evidence to support the board’s finding that claimant received vacation pay for the period from December 13, 1971 through December 19, 1971 and made wilful misrepresentations in order to obtain benefits for that period. On a review of the record we must conclude that there is substantial evidence to support the decision of the board (see Matter of Bogusky [Catherwood], 34 AD2d 871; Matter of Kansky [Catherwood], 27 AD2d 887). Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Main and Reynolds, JJ., concur.